Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-5, 7, 11-12, 15-17, and 20 have been amended.
Claims 1-20 remain pending.

Regarding Applicant’s arguments that the claims are allowable over the Prior Art (see Remarks, pgs. 8-10), the arguments are unpersuasive.
Applicant arguments focus on the Jones reference, where Applicant states that Jones fails to disclose or teach ‘wherein the first search term is associated with a second content, wherein the second content is unrelated to the first content’ and failing to teach or suggest the specific manner in which search results are presented as per the recited claims. The Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the Non-Final Office Action mailed out on 26 October 2020 
Furthermore, with respect to the limitation of ‘wherein the second content is unrelated to the first content’, it is noted that the Examiner took Official Notice that search results comprising unrelated second content based on unrelated searches are widely understood to be known in the art. As Applicant has failed to traverse the Official Notice in a timely manner, the Official Notice is taken to be admitted prior art, and the Official Notice is made final. See MPEP 2144.03(C).
In light of the above, Applicant’s arguments are considered unpersuasive and the rejection of the claims based on the combined teachings of the references of record are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2006/0143674 A1) (as provided in the IDS submitted on 07 February 2020, hereinafter Jones), in view of Hill et al. (US 2012/0110623 A1) (as provided in the IDS submitted on 07 February 2020, hereinafter Hill), further in view of Choi et al. (US 2011/0265118 A1) (as provided in the IDS submitted on 07 February 2020, hereinafter Choi), and further in view of Bayrakeri et al. (US 7,373,652 B1) (as provided in the IDS submitted on 07 February 2020, hereinafter Bayrakeri).

Regarding Claim 1, Jones discloses a method for providing a user interface in an intelligent television, [Fig.1; 0009: method to provide search results; 0036: PC system 100 that receives streaming audio/video and has access to Internet – i.e., an intelligent television] the method comprising: 
receiving, by a processor of the intelligent television, a selection for a search, wherein the user interface of the intelligent television is displaying a first content, [Figs. 1-2; 0044-47: a user may initiate a search in a search tool sub-view which listening to/enjoying some media program to search for other web-sites; 0052-53: where the media program may be some television programming] wherein the [0048: resultant links may be links to streaming media program content, links to other web pages, etc.] 
providing a search panel above a portion of the first content; [Figs. 1-2; 0045, 0048, and 0053: resultant links may be displayed in some PIP-type window over the main television content picture]
receiving a first search term into a first portion of the search panel, wherein the first search term is associated with a second content; [Figs. 1-2; 0045: search tool sub-view includes a text entry area 121 to enter key search words; 0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results] and
in response to receiving the first search term, displaying a first set of search results in a search panel [0053: result search views may be displayed in a PIP-type window while main display area remains]
Jones fails to explicitly disclose displaying a first set of search results in a second portion of the search panel, wherein the first set of search results includes: a first information about the second content, the first item comprising: a first visual representation of the first item; and a second item of information about the second content, the second item comprising: a second visual representation of the second item. (Emphasis on the elements of the limitations not explicitly taught by Jones).
Hill, in analogous art, teaches displaying a first set of search results in a second portion of the search panel, wherein the first set of search results includes: a first information about the second content, the first item comprising: a first visual representation of the first item; and a second item of information about the second content, the second item comprising: a second visual representation of the second item. [Fig. 3; 0018: search panel may include an area to enter search terms 44, as well as a second are to provide two or more search results 42, which are provided as thumbnail representations of the respective media files]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Jones with the teachings of Hill to have a search panel consisting of an area to search terms as well as an area with at least two or more search results comprising visual representations of content in order to provide to easily provide user-directed searches in a TV device environment. [Hill – 0002-5]
Jones and Hill fail to explicitly disclose wherein first set of search results includes: a first information about the second content, the first item comprising: a first title for the first item; and a first source for the first item; and a second item of information about the second content, the second item comprising: a second title for the second item; and a second source for the second item. 
Choi, in analogous art, teaches wherein first set of search results includes: a first information about the second content, the first item comprising: a first title for the first item; and a first source for the first item; and a second item of information about the second content, the second item comprising: a second title for the second item; and a second source for the second item. [Figs. 33d, 34d, 35d; 0368-369, 0387, 0390-392: where search results of a search may be displayed as content list 3440 which include titles of the content (e.g., 'Ch. 19 The show of Britney Girls' or 'Live video Britney Girls', etc.) as well as the source of the respective content (e.g., ‘TV’, ‘DVR’, ‘Koutube’, etc.)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Jones and Hill with the teachings of Choi to search results comprising titles and source information about searched content items in order to allow a user to easily identify content of interest that may be provided from various sources. [Choi – 0369, 0385-387]
Jones, Hill, and Choi fail to explicitly disclose providing, in response to the selection, a search panel above a portion of the first content. (Emphasis on the elements of the limitations not explicitly taught or disclosed by Jones, Hill, and Choi).
Bayrakeri, in analogous art, teaches providing, providing, in response to the selection, a search panel above a portion of the first content. [Figs. 27-28; col. 31, line 39 - col. 32, line 6: search window object (like the search sub-tool of Jones, Hill, and Choi) may be activated by moving cursor to search window or by activating through activation of a ‘search’ or similar button; col. 32, lines 28-41: search keywords may be entered wherein results are provided in accordance with the entered keywords]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Jones, Hill, and Choi with the teachings of Bayrakeri to provide a search panel in response to receiving a selection for a search as it is understood that activation of a search panel may be effected by various means in order to allow a user to quickly and efficiently search a program guide [Bayrakeri – col. 2, lines 11-25; col. 31, lines 39-6]
Jones, Hill, Choi, and Bayrakeri fail to explicitly disclose wherein the intelligent television receives broadcast live television content; or wherein the second content is unrelated to the first content.
However, Examiner takes Official Notice that it is widely understood in the art that television programming may be live or pre-recorded/re-broadcast and a specific selection of live television programs would be an obvious adaptation over the prior art. Furthermore, it is widely understood by one of ordinary skill in the art that any type of search string may be entered into a search window (such as the search window of Jones, Hill, Choi, and Bayrakeri) – related or otherwise to some first content – where such a search would return search results related to the search strings entered by the user (as supported by Bayrakeri above). It would be well understood by one of ordinary skill in the art that a search term(s) unrelated to a first content would provide results unrelated to the first content. As such, it would be obvious to specify receiving unrelated search results upon input of unrelated search terms.

Regarding Claim 3, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
Furthermore, Jones discloses receiving a second search term in the search panel, wherein the second search term is associated with a second set search results. [0045: search tool sub-view includes a text entry area to enter key search words – where it is understood by one in the art that any number of subsequent searches would be receivable by the system]

Regarding Claim 4, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
Furthermore, Jones and Hill disclose continuing to display the first content while receiving the first and second search terms. [Jones – 0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results; 0052-53: where streaming media may be television programming content; Hill – Fig. 3; 0018: search panel may include an area to enter search terms 44, as well as a second are to provide two or more search results 42, which are provided as thumbnail representations of the respective media files]

Regarding Claim 5, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 4, which are analyzed as previously discussed with respect to that claim.
Furthermore, Jones discloses continuing to display the first content while displaying the first set of search results. [0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results; 0052-53: where streaming media may be television programming content]

Regarding Claim 6, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 5, which are analyzed as previously discussed with respect to that claim.
Furthermore, Hill and Choi disclose providing the first set of search results as a list. [Hill – Fig. 3; 0005: search results may be provided as a column of thumbnails (i.e., a list); Choi – Figs. 33d, 34d, 35d; 0368-369, 0387, 0390-392: where search results of a search may be displayed as content list 3440]

Regarding Claim 7, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
Furthermore, Hill discloses wherein the list includes a thumbnail including the first visual representation and thumbnail including the second visual representation. [Fig. 3; 0005: search results may be provided as a column of thumbnails (i.e., a list of thumbnails representing the content)]

Regarding Claim 8, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 7, which are analyzed as previously discussed with respect to that claim.
Jones, Hill, Choi, and Bayrakeri fail to explicitly disclose wherein the first content is a first live television program, and the first set of search results include information for a second live television program. 
However, Examiner takes Official Notice that it is widely understood in the art that television programming may be live or pre-recorded/re-broadcast and a specific selection of live television programs would be an obvious adaptation over the prior art.

Regarding Claim 9, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
Furthermore, Jones, Hill, Choi, and Bayrakeri disclose wherein the search panel is one of at least two panels that are selectively displayed in a same location. [Jones – Figs. 1-2; 0045: text entry area 121; 0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results; Hill – Fig. 3; 0018: search panel may include an area to enter search terms 44, as well as a second area to provide two or more search results 42; Choi – Figs. 33d, 34d, 35d]


Regarding Claim 16, Jones discloses a non-transitory computer readable medium having stored thereon processor-executable instructions that cause a computing system to execute a method, [Fig.1; 0036: PC system 100 with processing unit 160 – where it would be inherent that the processing unit would be in communication with some memory storing instructions] the instructions comprising:
instructions to receive a selection for a search, wherein the user interface of the intelligent television is displaying a first content, [Figs. 1-2; 0044-47: a user may initiate a search in a search tool sub-view which listening to/enjoying some media program to search for other web-sites; 0052-53: where the media program may be some television programming] wherein the search does not apply to the first content; [0048: resultant links may be links to streaming media program content, links to other web pages, etc.] 
[Figs. 1-2; 0045, 0048, and 0053: resultant links may be displayed in some PIP-type window over the main television content picture]
instructions to receive a first search term into a first portion of the search panel, wherein the first search term is associated with a second content; [Figs. 1-2; 0045: search tool sub-view includes a text entry area 121 to enter key search words; 0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results] and
in response to receiving the first search term, instructions to display a first set of search results in a search panel. [0053: result search views may be displayed in a PIP-type window while main display area remains]
Jones fails to explicitly disclose displaying a first set of search results in a second portion of the search panel, wherein the first set of search results includes: a first information about the second content, the first item comprising: a first visual representation of the first item; a second item of information about the second content, the second item comprising: a second visual representation of the second item. (Emphasis on the elements of the limitations not explicitly taught by Jones).
Hill, in analogous art, teaches displaying a first set of search results in a second portion of the search panel, wherein the first set of search results includes: a first information about the second content, the first item comprising: a first visual representation of the first item; a second item of information about the second content, the second item comprising: a second visual representation of the second item. [Fig. 3; 0018: search panel may include an area to enter search terms 44, as well as a second are to provide two or more search results 42, which are provided as thumbnail representations of the respective media files]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the CRM of Jones with the teachings of Hill to have a search panel consisting of an area to search terms as well as an area with at least two or more search results comprising visual representations of content in order to provide to easily provide user-directed searches in a TV device environment. [Hill – 0002-5]
Jones and Hill fail to explicitly disclose wherein first set of search results includes: a first information about second content, the first item comprising: a first title for the first item; a first source for the first item; a second item of information about the second content, the second item comprising: a second title for the second item; and a second source for the second item. 
Choi, in analogous art, teaches wherein first set of search results includes: a first information about second content, the first item comprising: a first title for the first item; a first source for the first item; a second item of information about the second content, the second item comprising: a second title for the second item; and a second source for the second item. [Figs. 33d, 34d, 35d; 0368-369, 0387, 0390-392: where search results of a search may be displayed as content list 3440 which include titles of the content (e.g., 'Ch. 19 The show of Britney Girls' or 'Live video Britney Girls', etc.) as well as the source of the respective content (e.g., ‘TV’, ‘DVR’, ‘Koutube’, etc.)]
[Choi – 0369, 0385-387]
Jones, Hill, and Choi fail to explicitly disclose instructions to provide, in response to receiving the selection, a search panel above a portion of the first content to search for a second content. (Emphasis on the elements of the limitations not explicitly taught or disclosed by Jones, Hill, and Choi).
Bayrakeri, in analogous art, teaches provide, in response to receiving the selection, a search panel above a portion of the first content. [Figs. 27-28; col. 31, line 39 - col. 32, line 6: search window object (like the search sub-tool of Jones, Hill, and Choi) may be activated by moving cursor to search window or by activating through activation of a ‘search’ or similar button; col. 32, lines 28-41: search keywords may be entered wherein results are provided in accordance with the entered keywords]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to system the method of Jones, Hill, and Choi with the teachings of Bayrakeri to provide a search panel in response to receiving a selection for a search as it is understood that activation of a search panel may be effected by various means in order to allow a user to quickly and efficiently search a program guide database for desired programming. [Bayrakeri – col. 2, lines 11-25; col. 31, lines 39-6]

However, Examiner takes Official Notice that it is widely understood in the art that television programming may be live or pre-recorded/re-broadcast and a specific selection of live television programs would be an obvious adaptation over the prior art. Furthermore, it is widely understood by one of ordinary skill in the art that any type of search string may be entered into a search window (such as the search window of Jones, Hill, Choi, and Bayrakeri) – related or otherwise to some first content – where such a search would return search results related to the search strings entered by the user (as supported by Bayrakeri above). It would be well understood by one of ordinary skill in the art that a search term(s) unrelated to a first content would provide results unrelated to the first content. As such, it would be obvious to specify receiving unrelated search results upon input of unrelated search terms.

Regarding Claim 17, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 16, which are analyzed as previously discussed with respect to that claim.
Furthermore, Jones discloses instructions to continue to display the first content while receiving the first search term; and continue to display the first content while displaying the first set of search results. [0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results; 0052-53: where streaming media may be television programming content]

Regarding Claim 18, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 17, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 18 recites nearly identical limitations as Claim 8 and is rejected similarly as that claim.


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Hill, Choi, and Bayrakeri as applied to claims 9 and 18, respectively, above, and further in view of Nsonwu et al. (US 6,978,473 B1) (as provided by the IDS submitted on 07 February 2020, hereinafter Nsonwu).

 Regarding Claim 10, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 9, which are analyzed as previously discussed with respect to that claim.
Jones, Hill, Choi, and Bayrakeri fail to explicitly disclose wherein the search panel is invoked when a tab of a panel interface is selected. 
Nsonwu, in analogous art, teaches wherein the search panel is invoked when a tab of a panel interface is selected. [Fig. 7; col. 7, lines 4-27: options palette 704 may have various controls for services, including a selectable search tab 750 that may initiate an online keyword search (such as the search panel of Jones, Hill, and Choi)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Jones, Hill, Choi, and Bayrakeri with [Nsonwu – col. 4-27]

Regarding Claim 11, Jones, Hill, Choi, Bayrakeri, and Nsonwu disclose all the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.
Furthermore, Jones and Hill disclose wherein the search panel is provided on a side of the user interface, [Hill – Fig. 3; 0004: search toolbar may be provided on the right-hand side of a TV display] wherein the search panel partially obstructs a view of the first content, [Jones – 0053: search panel may be displayed in PIP-style window] and wherein the first content is viewed in a second portion of the user interface. [Jones Figs. 1-2; 0045: search tool sub-view includes a text entry area 121 to enter key search words; 0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results]

Regarding Claim 19, Jones, Hill, Choi, and Bayrakeri disclose all the limitations of Claim 18, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 19 recites nearly identical limitations as Claim 10 (including the limitations of Claim 9) and is rejected similarly as that claim.

Regarding Claim 20, Jones, Hill, Choi, Bayrakeri, and Nsonwu disclose all the limitations of Claim 19, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 20 recites nearly identical limitations as Claim 11 and is rejected similarly as that claim.



Claims 2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Hill, further in view of Choi, further in view of Bayrakeri, and further in view of Jung (US 2012/0284752 A1) (as provided by the IDS submitted on 07 February 2020, hereinafter Jung).

Regarding Claim 2, Jones discloses an intelligent television system [Fig.1; 0036: PC system 100 that receives streaming audio/video and has access to Internet – i.e., an intelligent television] comprising: 
a memory operable to store data; [Fig.1; 0036: PC system 100 with processing unit 160 – where it would be inherent that the processing unit would be in communication with some memory storing instructions] and
a processor in communication with the memory, [Fig.1; 0036: PC system 100 with processing unit 160 – where it would be inherent that the processing unit would be in communication with some memory storing instructions] the processor operable to execute a statistics subservice operable to: 
 [Figs. 1-2; 0044-47: a user may initiate a search in a search tool sub-view which listening to/enjoying some media program to search for other web-sites; 0052-53: where the media program may be some television programming] and wherein the search does not apply to the first content; [0048: resultant links may be links to streaming media program content, links to other web pages, etc.]  
provide a search panel above a portion of the content; [Figs. 1-2; 0045, 0048, and 0053: resultant links may be displayed in some PIP-type window over the main television content picture]
receive a first search term into a first portion of the search panel, wherein the first search term is associated with a second content; [Figs. 1-2; 0045: search tool sub-view includes a text entry area 121  to enter key search words; 0047-48: user may begin entering search words into search tool sub-view while continuing to enjoy the streaming media content uninterrupted and receiving search results] and
in response to receiving the first search term, display a first set of search results in a search panel. [0053: result search views may be displayed in a PIP-type window while main display area remains]
Jones fails to explicitly disclose displaying a first set of search results in a second portion of the search panel, wherein the first set of search results includes: a first information about the second content, the first item comprising: a first visual representation of the first item; a second item of information about the second content, the second item comprising: a second visual representation of the second item. (Emphasis on the elements of the limitations not explicitly taught by Jones).
Hill, in analogous art, teaches displaying a first set of search results in a second portion of the search panel, wherein the first set of search results includes: a first information about the second content, the first item comprising: a first visual representation of the first item; a second item of information about the second content, the second item comprising: a second visual representation of the second item. [Fig. 3; 0018: search panel may include an area to enter search terms 44, as well as a second are to provide two or more search results 42, which are provided as thumbnail representations of the respective media files]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones with the teachings of Hill to have a search panel consisting of an area to search terms as well as an area with at least two or more search results comprising visual representations of content in order to provide to easily provide user-directed searches in a TV device environment. [Hill – 0002-5]
Jones and Hill fail to explicitly disclose wherein first set of search results includes: a first information about the second content, the first item comprising: a first title for the first item; and a first source for the first item; and a second item of information about the second content, the second item comprising: a second title for the second item; and a second source for the second item. 
Choi, in analogous art, teaches wherein first set of search results includes: a first information about the second content, the first item comprising: a first title for the first [Figs. 33d, 34d, 35d; 0368-369, 0387, 0390-392: where search results of a search may be displayed as content list 3440 which include titles of the content (e.g., 'Ch. 19 The show of Britney Girls' or 'Live video Britney Girls', etc.) as well as the source of the respective content (e.g., ‘TV’, ‘DVR’, ‘Koutube’, etc.)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones and Hill with the teachings of Choi to search results comprising titles and source information about searched content items in order to allow a user to easily identify content of interest that may be provided from various sources. [Choi – 0369, 0385-387]
Jones, Hill, and Choi fail to explicitly disclose provide, in response to receiving the selection, a search panel above a portion of the first content. (Emphasis on the elements of the limitations not explicitly taught or disclosed by Jones, Hill, and Choi).
Bayrakeri, in analogous art, teaches provide, in response to receiving the selection, a search panel above a portion of the first content. [Figs. 27-28; col. 31, line 39 - col. 32, line 6: search window object (like the search sub-tool of Jones, Hill, and Choi) may be activated by moving cursor to search window or by activating through activation of a ‘search’ or similar button; col. 32, lines 28-41: search keywords may be entered wherein results are provided in accordance with the entered keywords]
[Bayrakeri – col. 2, lines 11-25; col. 31, lines 39-6]
Jones, Hill, Choi, and Bayrakeri fail to explicitly disclose a memory operable to store social media data.
Jung, in analogous art, an intelligent television [0169: television may be any variety of television, including a smart TV] comprising memory operable to store social media data. [0165: television may receive and store Social Network Service (SNS) data - i.e., there is some memory operable to store social media data]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones, Hill, Choi, and Bayrakeri with the teachings of Jung to recite an intelligent/smart television operable to store social media data as intelligent televisions are well-known in the art, and storing social media data in order to utilize data from other users to enhance the value of television programming and services. [Jung – 0005]
Jones, Hill, Choi, Bayrakeri, and Jung fail to explicitly disclose wherein the intelligent television system receives broadcast live television content; or wherein the second content is unrelated to the first content.
However, Examiner takes Official Notice that it is widely understood in the art that television programming may be live or pre-recorded/re-broadcast and a specific 

Regarding Claim 12, Jones, Hill, Choi, Bayrakeri, and Jung disclose all the limitations of Claim 2, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 12 recites nearly identical limitations as Claim 17 (which incorporates the same limitations as Claims 4-6) above and is rejected similarly as that claim.

Regarding Claim 13, Jones, Hill, Choi, Bayrakeri, and Jung disclose all the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 18 (which recites similar limitations as Claim 8) and is rejected similarly as that claim.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, Hill, Choi, Bayrakeri, and Jung as applied to Claim 13 above, and further in view of Nsonwu.

Regarding Claim 14, Jones, Hill, Choi, Bayrakeri, and Jung disclose all the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 10 (including the limitations of Claim 9) and is rejected similarly as that claim.

Regarding Claim 15, Jones, Hill, Choi, Bayrakeri, Jung, and Nsonwu disclose all the limitations of Claim 14, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 15 recites nearly identical limitations as Claim 11 and is rejected similarly as that claim. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM J KIM/Primary Examiner, Art Unit 2421